DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 29-62 are currently pending and have been fully considered.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following examiner’s amendment is to correct a minor antecedent basis issue in claims 29 and 30. 	Claims 29 and 30 recite the limitation "said protecting polymer layer" in line 2, part b of the respective claims.  However, “a protecting layer” is recited in line 1, part b of the respective claims. Examiner believes the claims should be amended to recite “a protecting polymer layer” to overcome the antecedent basis issues.
	Also, claim 43 contains a minor informality.

4.	Please amend the application as follows:
	- Claims 29 and 30, line 1 of part (b): (b)   a protecting polymer layer that wraps around, embrances or encapsulates said one or
	- Claim 43: Please remove one of the periods at the end of the claim.
	
Terminal Disclaimer
5.	The terminal disclaimer filed on 6/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,424,810 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
6.	The following is an examiner’s statement of reasons for allowance:
	Claims 29-62 are in condition for allowance because the prior art does not teach or suggest the claimed anode active material compositions.
	The Zhamu reference (US 2017/0288211 A1) teaches (Claim 1) anode active material particles being encapsulated by a thin layer of elastomeric material that has a lithium ion conductivity no less than 10-7 S/cm at room temperature and a thin layer thickness of 1 nm to 10 microns. The Zhamu reference however does not qualify as prior art under the provisions of the AIA  because the 102(b)(1) exception applies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.